DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Claims 1-4, 7-12, 14, 16-19 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 introduces new matter, which is not described in the specification as originally filed. Applicants merely disclose a casein-containing medium containing nonfat/defatted milk; however applicant does not make mention of the term “intact” casein. Therefore, the amendment changes the scope of the claims and applicants invention for which no support is provided. This is a new matter rejection.
For examination purposes, casein is taken to be intact casein. For example, casein peptone or milk treated with enzyme is not taken to include intact casein. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-4, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
 Claim 1 has been amended to include “0.005wt%-0.2wt% of defatted milk”, however it is unclear as to what the wt% refers to. For example, the specification states that the defatted/nonfat milk may be present in amounts of 0.005-0.2wt% based on the total weight of the medium (0015). It is suggested applicants amend the claim according the teachings of the specification (0015) to clarify that the wt % defatted milk is based on the total weight of the medium. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 7, 8, 10-12, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US2012/0282304A1 and EP2653533, IDS) in view of KR10-2004-0018665 (IDS), Leonard et al. (Food control, 2015, IDS) in further view of Schlothauer et al. (US2006/0057704, IDS).
Chung teaches a multi-coated lactic acid bacterium and methods of making them comprising coating lactic acid bacteria selected from those of claims 2, 3, 16, 17 and 17(0019) by culturing with an aqueous protein solution medium comprising skim milk (0020), collecting the coated bacteria by centrifugation (0024) and mixing with edible oils or fats, polymers, proteins and polysaccharides (0015-0030, see examples 2 (0055-0058) and Embodiment 2 (0063-0065) to coat the lactic acid bacteria. The multi-coated bacterium may also comprise a nanoparticle component which is casein (0031), which is taught to be added into the aqueous protein solution which the bacteria is cultured in 0039, 0020, comp. ex. 2 0055-0059), therefore, Chung teach culturing in an aqueous solution comprising skim milk with intact casein Embodiment 2 (0063-0065).  They teach adding 0.04% of powdered skim milk in the protein solution (0051). Chung also teaches that the coated bacteria form a matrix structure (0041). 
The polysaccharide is taught to improve stability and intestinal settlement of the lactic acid bacteria (0026) and the multi-coated bacteria have excellent acid, heat and 
Regarding claims 10 and 11, the composition is freeze-dried and comprises a cryoprotectant (0043). (The teachings of EP’533 are the same as those of US’304-see parag (0001, 0004, 0005, 0008-0031, 0039-0048, examples). 
Chung does not teach mixing the coated bacterium with alginic acid and forming calcium alginate beads of claims 1, 12. 
KR’665 teaches a lactobacillus containing calcium-alginate bead (55, 64) comprising skim milk and alginate beads, wherein the Lactobacillus is coated with a polymer and mixed with an alginate bead (2-17, 30-32, 42, 46) to provide increased survival rates, acid and  bile resistance,  as a probiotic composition in the intestinal tract and for protection during freeze-drying (19-21, 27, 30, 38, 39). They also teach the addition of a cryoprotectant (36, 43, and 44). Regarding claim 8, KR’665 teaches 0.5-2% alginic acid in the mixture (55, 64).
Leonard also teaches a calcium/caseinate-alginate bead comprising Lactobacillus (sections 2.2.2.1-2.2.4) which provides for better survival and protection of the bacteria (section 4, conclusion). Regarding claim 8, Leonard teaches adding 20% (w/w) cells with 1.5-4% alginate (2.2.3), therefore, falling within applicants claimed 1:1 to 10:1 alginic acid to bacterium ratio. Further, it would be within the purview of one of 
It would have been obvious before the effective filing date of the invention to culture lactic acid bacteria with casein and mix the casein-coated bacteria with coating agents, edible oils and fats, polysaccharides and alginic acid to make a calcium alginate bead comprising casein-coated lactic acid bacteria in view of Chung, KR’665 and Leonard because casein-coated lactic acid bacteria in calcium alginate beads and methods for making them are disclosed by the combination of references.  Each of coating with casein and mixing with fats, oils polysaccharides and adding to calcium alginate beads are taught in the prior art to provide a composition with increased resistance against external stresses as well as improved bile and acid resistance and improve stability and intestinal settlement of the lactic acid bacteria.  Therefore, it would have been obvious to combine components for their known use and benefit, as disclosed by the prior art references above, since each is known for their claimed purpose and advantage. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Although the above references teach adding a polysaccharide to the mixture, they do not specifically teach EPS from L. plantarum of claims 1 and 12 or the prebiotic of claim 7. 
Regarding the EPS being from a L. plantarum strain, Schlothauer (US2006/0057704) teach a L. plantarum strain which produces EPS (0046, 0048, 0078) 
Regarding claim 7, Schlothauer teach the composition to comprise a prebiotic (0091, 0185). 
It would have been obvious before the effective filing date of the invention to add EPS from L. plantarum to a casein-coated bacteria with coating agents, edible oils and fats, polysaccharides because Schlothauer (US2006/0057704) teach a L. plantarum strain which produces EPS (0046, 0048, 0078) which can be used in compositions to affect gut health and can increase the residence time in the GI tract and is therefore beneficial to colonization by probiotic bacteria.  They teach that the presence of EPS in a composition with a lactic acid bacteria may increase the bacteria’s survival rate and protect the bacteria during cryopreservation (0102), improve shelf life and stability of the viable bacteria (0134). Therefore, it would have been obvious to combine components . 

Claims 4, 9, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US2012/0282304A1 and EP2653533, IDS) in view of KR10-2004-0018665 (IDS), Leonard et al. (Food control, 2015, IDS) in further view of Schlothauer et al. (US2006/0057704, IDS) as applied to claims 1-3, 7, 8, 10-12, 14, 16-17 above, and further in view of Kim (US2012/0208260, IDS).
The teachings of Chung et al. (US2012/0282304A1 and EP2653533, IDS) in view of KR10-2004-0018665 (IDS), Leonard et al. (Food control, 2015, IDS) in further view of Schlothauer et al. (US2006/0057704, IDS) are found above. 
The references do not teach the specific Lactobacillus stains of claims 4, 9, 18 and 19.
Regarding claims 4, 9, 18 and 19, Kim teaches Lactobacillus plantarum strain CJLP243 to be probiotic lactic acid bacteria having immune response enhancing effects which can be orally administered and is beneficial to the intestinal flora (abstract, 0005, 0010-0016, 0021-0023, 0024, 0026, 0028, 0032, 0033).  They teach the probiotic strain can be formulated for administration such as mixing with glycerol and skim milk (0021) and it should be viable in the intestine after passing thought the stomach, must be acid 
It would have been obvious before the effective filing date of the invention to use the specific Lactobacillus plantarum strain CJLP243 as the lactic acid bacterium because the strain is a known probiotic strain having immune response enhancing effects formulated for administration with skim milk, oil or fat and coating agents and is beneficial to the intestinal flora when administered. Further, Chung teach that the multi-coated bacteria have excellent acid, heat and bile resistance, low moisture content so stable against moisture and when orally taken, the bacteria are able to maintain inherent physiological activities and may be maintained for a long time as well as used in various products (0048).  Therefore, one would have a reasonable expectation of successfully using the strain of Kim in the formulation of the prior art lactic acid comprising compositions. 
 In conclusion, it would have been obvious to combine components for their known use and benefit, as disclosed by the prior art references above, since each is known for their claimed purpose and advantage. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. Applicant argues that Chung teaches a protease-processed aqueous protein solution or casein peptone and therefore the proteins of casein are broken down into polypeptides and amino acids, which do not contain intact casein.  Applicant also argues the amendments of 0.005-0.2 wt% of defatted milk based on 100wt % of the total medium composition for casein coating, while Chung teaches approx.. 3.5% wt%. As stated in the 112 rejection above, the claim does not clearly indicate that the wt% is based on 100wt % of the total medium composition for casein coating.  Applicant argues their coating sequence of coating LAB with intact casein, coating with agents (proteins, polymers and polysaccharides) while Chung teaches coating LAB with decomposed casein peptone and then polysaccharides. 
It is the Examiners position that while one of Chung’s embodiments is coating with casein peptone, they also teach additional embodiments which includes adding intact casein to the formed lactic acid bacteria-concentrated aqueous solution before freeze-drying (0055, 0051, 0052) , therefore, the intact casein (different from casein peptone or protease treated)  is added to the aqueous protein solution after protease solution treatment and followed by coating with a coating agent  comprising oils/fats, proteins, polysaccharides and polymers (0055-0074, Table 1-3) which provides for stable and resistant coated bacteria. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAEYOON KIM/Primary Examiner, Art Unit 1632